EXHIBIT 99.1 CLAYTON WILLIAMS ENERGY, INC. FINANCIAL GUIDANCE DISCLOSURES FOR 2008 Overview Clayton Williams Energy, Inc. and its subsidiaries have prepared this document to provide public disclosure of certain financial and operating estimates in order to permit the preparation of models to forecast our operating results for each quarter during the year ending December31, 2008.These estimates are based on information available to us as of the date of this filing, and actual results may vary materially from these estimates.We do not undertake any obligation to update these estimates as conditions change or as additional information becomes available. The estimates provided in this document are based on assumptions that we believe are reasonable.Until our actual results of operations for these periods have been compiled and released, all of the estimates and assumptions set forth herein constitute “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.All statements, other than statements of historical facts, included in this document that address activities, events or developments that we expect, project, believe or anticipate will or may occur in the future, or may have occurred through the date of this filing, including such matters as production of oil and gas, product prices, oil and gas reserves, drilling and completion results, capital expenditures and other such matters, are forward-looking statements.Such forward-looking statements involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the results, performance, or achievements expressed or implied by such forward-looking statements.Such factors include, among others, the following:the volatility of oil and gas prices, the unpredictable nature of our exploratory drilling results; the reliance upon estimates of proved reserves; operating hazards and uninsured risks; competition; government regulation; and other factors referenced in filings made by us with the Securities and Exchange Commission. As a matter of policy, we generally do not attempt to provide guidance on: (a) production which may be obtained through future exploratory drilling; (b) dry hole and abandonment costs that may result from future exploratory drilling; (c) the effects of Statement of Financial Accounting Standards No.133, “Accounting for Derivative Instruments and Hedging Activities”; (d) gains or losses from sales of property and equipment unless the sale has been consummated prior to the filing of financial guidance; (e) capital expenditures related to completion activities on exploratory wells or acquisitions of proved properties until the expenditures are estimable and likely to occur; and (f) revenues, expenses and minority interest related to our investment in Larclay JV. As discussed in “Capital Expenditures”, approximately 22% of our planned 2008 exploration and development expenditures relate to exploratory prospects.Exploratory prospects involve a higher degree of risk than development prospects.To offset the higher risk, we generally strive to achieve a higher reserve potential and rate of return on investments in exploratory prospects.Actual results from our exploratory drilling activities, when ultimately reported, may have a material impact on the estimates of oil and gas production and exploration costs stated in this guidance. Summary of Estimates The following table sets forth certain estimates being used by us to model our anticipated results of operations for each quarter during the fiscal year ending December 31, 2008.When a single value is provided, such value represents the mid-point of the approximate range of estimates.Otherwise, each range of values provided represents the expected low and high estimates for such financial or operating factor.See “Supplemental Information.” Year Ending December 31, 2008 Estimated Estimated Estimated Estimated First Quarter Second Quarter Third Quarter Fourth Quarter (Dollars in thousands, except per unit data) Average Daily Production: Gas (Mcf) 57,000 to 61,000 54,000 to 58,000 54,250 to 58,250 55,500 to 59,500 Oil (Bbls) 6,750 to 6,950 7,600 to 7,800 8,025 to 8,225 8,625 to 8,825 Natural gas liquids (Bbls) 575 to 625 575 to 625 550 to 600 550 to 600 Total gas equivalents (Mcfe) 100,950 to 106,450 103,050 to 108,550 105,700 to 111,200 110,550 to 116,050 Differentials: Gas (Mcf) $(0.40) to $(0.70) $(0.40) to $(0.70) $(0.40) to $(0.70) $(0.40) to $(0.70) Oil (Bbls) $(2.80) to $(3.40) $(2.80) to $(3.40) $(2.80) to $(3.40) $(2.80) to $(3.40) Natural gas liquids (Bbls) $(22.00) to $(28.00) $(22.00) to $(28.00) $(22.00) to $(28.00) $(22.00) to $(28.00) Costs Variable by Production ($/Mcfe): Production expenses (including production taxes) $2.10 to $2.30 $2.10 to $2.30 $2.10 to $2.30 $2.00 to $2.20 DD&A – Oil and gas properties $2.00 to $2.30 $2.00 to $2.30 $2.00 to $2.30 $2.00 to $2.30 Other Revenues (Expenses): Natural gas services: Revenues $2,900 to $3,100 $2,900 to $3,100 $2,900 to $3,100 $2,900 to $3,100 Operating costs $(2,800) to $(3,000) $(2,800) to $(3,000) $(2,800) to $(3,000) $(2,800) to $(3,000) Exploration costs: Abandonments and impairments $(1,000) to $(3,000) $(1,000) to $(3,000) $(1,000) to $(3,000) $(1,000) to $(3,000) Seismic and other $(1,000) to $(2,000) $(500) to $(2,500) $(500) to $(2,500) $(500) to $(2,500) DD&A – Other (a) $(250) to $(350) $(250) to $(350) $(250) to $(350) $(250) to $(350) General and administrative (a) $(4,750) to $(4,950) $(5,300) to $(5,500) $(4,600) to $(4,800) $(5,300) to $(5,500) Interest expense (a) $(6,800) to $(7,000) $(7,000) to $(7,200) $(7,150) to $(7,350) $(7,250) to $(7,450) Other income (expense) $250 to $350 $250 to $350 $250 to $350 $250 to $350 Effective Federal and State Income Tax Rate: Current 0% 0% 0% 0% Deferred 35% 35% 35% 35% Weighted Average Shares Outstanding (In thousands): Basic 11,400 to 12,000 11,400 to 12,000 11,400 to 12,000 11,400 to 12,000 Diluted 11,400 to 12,600 11,400 to 12,600 11,400 to 12,600 11,400 to 12,600 (a) Excludes amounts derived from Larclay JV. Capital Expenditures The following table sets forth, by area, certain information about our planned exploration and development activities for 2008. Total Planned Expenditures Year Ending Percentage December 31, 2008 of Total (In thousands) Permian Basin $ 74,300 33 % Austin Chalk (Trend) 59,300 27 % North Louisiana 47,900 22 % East Texas Bossier 17,200 8 % South Louisiana 13,400 6 % Utah/California 8,300 4 % Other 100 - $ 220,500 100 % Our actual expenditures during fiscal 2008 may be substantially higher or lower than these estimates since our plans for exploration and development activities may change during the year.Other factors, such as prevailing product prices and the availability of capital resources, could also increase or decrease the ultimate level of expenditures during fiscal 2008. In 2008, we plan to allocate a majority of our capital resources to developmental drilling activities in oil-prone areas such as the Permian Basin and the Austin Chalk (Trend).In addition, we plan to continue drilling developmental gas wells in North Louisiana, primarily on our Terryville prospect.Based on these current estimates, approximately 78% of our expenditures for exploration and development activities for fiscal 2008 will relate to developmental prospects, as compared to an estimated 50% in fiscal 2007. Supplementary Information Oil and Gas Production The following table summarizes, by area, our estimated daily net production for each quarter during the year ending December 31, 2008.These estimates represent the approximate mid-point of the estimated production range. Daily Net Production for 2008 Estimated Estimated Estimated Estimated First Quarter Second Quarter Third Quarter Fourth Quarter Gas (Mcf): Permian Basin 14,200 14,175 15,728 17,739 North Louisiana 11,778 10,747 11,163 12,304 South Louisiana 24,256 22,934 21,728 20,185 Austin Chalk (Trend) 2,111 2,001 1,925 1,913 Cotton Valley Reef Complex 6,322 5,824 5,391 5,033 Other 333 319 315 326 Total 59,000 56,000 56,250 57,500 Oil (Bbls): Permian Basin 3,255 3,901 4,250 4,544 North Louisiana 389 341 315 337 South Louisiana 1,011 1,033 880 913 Austin Chalk (Trend) 2,128 2,359 2,615 2,866 Other 67 66 65 65 Total 6,850 7,700 8,125 8,725 Natural Gas Liquids (Bbls): Permian Basin 166 165 163 163 Austin Chalk (Trend) 234 226 227 216 Other 200 209 185 196 Total 600 600 575 575 Accounting for Derivatives The following summarizes information concerning our net positions in open commodity derivatives applicable to periods subsequent to December 31, 2007.The settlement prices of commodity derivatives are based on NYMEX futures prices. Collars: Gas Oil MMBtu (a) Floor Ceiling Bbls Floor Ceiling Production Period: 1st Quarter 2008 434,000 $ 4.00 $ 5.15 132,000 $ 23.00 $ 25.07 2nd Quarter 2008 426,000 $ 4.00 $ 5.15 132,000 $ 23.00 $ 25.07 3rd Quarter 2008 419,000 $ 4.00 $ 5.15 128,000 $ 23.00 $ 25.07 1,279,000 392,000 Swaps: Gas Oil MMBtu (a) Price Bbls Price Production Period: 1st Quarter 2008 1,800,000 $ 8.26 380,000 $ 91.85 2nd Quarter 2008 1,500,000 $ 8.16 330,000 $ 79.84 3rd Quarter 2008 1,500,000 $ 8.16 310,000 $ 78.96 4th Quarter 2008 1,500,000 $ 8.16 400,000 $ 82.21 2009 - $ - 1,440,000 $ 85.30 6,300,000 2,860,000 (a) One MMBtu equals one Mcf at a Btu factor of 1,000.In September 2007, we terminated certain fixed-priced oil swaps covering 270,000 barrels at a price of $78.64 from January 2008 through March 2008 and a price of $76.65 from April 2008 through December 2008, resulting in an aggregate loss of approximately $3.3 million, which will be paid to the counterparty monthly during 2008. Interest Rates The following summarizes information concerning our net positions in open interest rate swaps applicable to periods subsequent to December 31, 2007. Interest Rate Swaps: Principal Fixed Libor Balance Rates Period: January 1, 2008 to September 24, 2008 $ 100,000,000 4.73 % January 1, 2008 to November 1, 2008 $ 45,000,000 5.73 % We did not designate any of the derivatives shown in the preceding tables as cash flow hedges under SFAS133; therefore, all changes in the fair value of these contracts prior to maturity, plus any realized gains or losses at maturity, will be recorded as other income (expense).
